DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 27 May 2021. 
This office action is made Final.
	Claims 1, 16, and 17 have been amended.
	All rejections from the previous office actions have been withdrawn as necessitated by the amendment.
	Claims 1-19 are pending. Claims 1, and 16-17 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9, 12-13, and 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20060005117) in further view of Akashi (US20140075302) in further view of Hsu (US 20150143270)
As per independent claim 1, Yamashita discloses an information processing apparatus (Abstract, disclose a document processor has a function of attaching additional information to an electronic document):
Processor (FIG 1)
assign a comment made by a user to an electronic document as attachment information associated with a corresponding portion in the electronic document, the comment being one of a plurality of comments on the electronic document (Fig. 2; [0054]-[0058], [0062], disclose a sticky attaching function that allows a note or comment made by a user to be attached as a sticky annotation (attachment information) to an arbitrary position of a document (paragraph [0054]-[0055]. FIG 2 discloses multiple comments have been made by a user which as stuck on to the documents); and
assigns a conclusion attribute in association with the attachment information ([0079]-[0080], [0088], [0090]-[0091], disclose an annotation management server that receives from the client device and assigns a publication attribute related to the sticky annotation (attachment information) (paragraph [0079]), the publication attribute indicating the annotation to be publishable, to be published within a specific other users or groups, to be unpublished, or to be published only when authentication is obtained (paragraph [0088]). and
However, Yamashita failed to disclose the plurality of comments being respectively arranged in layers in an overlapping manner. However, Akashi discloses a document being displayed having multiple sticky notes presented on it.  (FIG 7) FIG 7 discloses that sticky notes include comments. Furthermore, FIG 7 discloses a plurality of sticky notes/comments and they are arranged layered in an overlapping manner. (0064-0065) 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Akashi since it would have provided the benefit of increasing in the efficiency of organization and refining.
However, Yamashita fails to disclose the conclusion attribute indicating one status of a plurality of statuses of an exchange of edits to the comment after initially assigning the comment, each of the plurality of statuses indicating a state of completion of the exchange of edits of the comment between the user and at least one other user of another information processing apparatus. Based on the language, the language is silent on what is considered an exchange of edits to the comments and a state of completion of the exchange of the edits of the comment is; therefore, the broadest reasonable interpretation is applied. However, Hsu discloses a user adding a comment/note to a website (document). The note/comment is attached to the website wherein the added text included with the comment/note is associated with the content of the document. Multiple users can interact with the note itself. A (different) user can add/comment to the text itself within the comment/note. For example, a first user creates a comment/note for the website. (FIG 2a) A second user can comment on the first user’s comment. A third user can also comment on the first user’s comment or the second’s user’s comment to the first user. (2b-2c, 0031) Thus, Hsu discloses an exchange of edits of to the comment/note. Furthermore, Hsu discloses the ability to indicate that the comment/note can be completed. (0041, 0036) Hsu discloses the comment can be marked complete resulting in a visual change to all of the text of the comment/note. Furthermore, Hsu discloses a user can mark each of the individual comments in the note as complete. (0042, 0036) Thus, Hsu discloses the comment/note and/or each of the individual’s comments can be assigned a status of completion. Furthermore, 0042 stats this “Instead of marking the note as completed, the user could also have marked the individual comments completed while keeping the note open. The user could then have added an additional comment to the note reminding the security expert and interface expert to check to see if the changes were acceptable.” (0042) In addition, Hsu discloses the comment/note and/or individuals comments can be reopened. (0036) Thu, Hsu discloses a comment/note could remain open or be reopened allowing users to add more comments to the comment/note.  Therefore, it would have been obvious to one of ordinary skill in the art before Applicant’s claimed invention that a comment/note would also have additional status, i.e. open/not completed, etc. This would provide a simple method of indicating to the user which comment/notes the user should focus their attention towards. In other words, this would reduce the need for the user to spend any additional time and focus on completed comments. Thus, Hsu discloses a completion status or an open status being assigned to a comment/note comprising an exchange of edits between multiple users to the comment in which that status indicates if a single comment or the comment/note has been completed or note. Furthermore, as stated, Hsu discloses text can be entered by multiple users.  Hsu discloses group of multiple users could access the design environment using any number of routing systems. Therefore, each user could be on their own device on a different routing system (network). Thus, Hsu disclose the ability for the interaction between two users within the comment/note is between a first device and a second device. 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Hsu et al since it would have provided the benefit of allowing stakeholders to conveniently add information to the design process in context which facilitates their review and deploys that information in a manner that is tightly bound to the continuing flow of the design process.
	As per dependent claim 2, Yamashita discloses a display controller that performs control to display a plurality of pieces of attachment information, which includes the attachment information, each of the plurality of pieces of attachment information being the attachment information based on a certain rule (Fig. 13; [0124], [0130], [0142], disclose a display control unit (display controller) ( [0124]) controls the display of a plurality of sticky annotations (attachment information) (Fig. 2 element 86; [0062], [0058], [0087]), each of sticky annotations (attachment information) based on a predetermined update state (certain rule) ( [0130], [0142)

As per dependent claim 3, Yamashita discloses wherein the display controller performs control to collectively display the plurality of pieces of attachment information based on the corresponding conclusion attribute. ([0090]-[0091], [0079], disclose the display control unit (display controller) controls the display of a plurality of sticky annotations (plurality of pieces of attachment information) (Fig. 2 element 86; [0062], [0058], [0087]), the publication attribute (conclusion attribute) for each of the given annotations (paragraph [0091])
As per dependent claim 4, Yamashita discloses wherein the display controller performs control to collectively display the attachment information assigned to the conclusion attribute and a comment in association with  to the conclusion attribute ([0090]-[0091], [0079], disclose the display control unit (display controller) controls the display of the sticky annotation (attachment information) assigned with the publication attribute (conclusion attribute) (paragraphs [0090], [0079]) and an annotation (comment) associated with the publication attribute (conclusion attribute) (paragraphs [0090]-[0991]),
As per dependent Claim 5, Claim 5 recites similar limitations as in Claim 4 and is similarly rejected under the same rationale. 
As per dependent Claim 6, Yamashita discloses wherein the display controller performs control to display the attachment information in association with the attachment information assigned to the corresponding portion in the electronic document (Fig. 2, paragraphs [0054]-[0055], disclose the display control unit (display controller) (paragraph [0124]) controls the display of the sticky annotation (attachment information) associated with a portion of the document that requires a supplementary explanation (paragraph [0055]) 
As per dependent Claim 7, Yamashita discloses further comprising a plurality of electronic documents which includes the electronic document, the display controller performing control to collectively display the plurality of pieces of attachment information based on the conclusion attribute ( Fig. 2, paragraphs [0042], [0088], [0090]-[0091], [0054]-[0055], show and disclose a number of electronic documents (paragraph [0042]), each of which is the electronic document, the display control unit (display controller) (paragraph [0124]) controls the display of the plurality of sticky annotations (plurality of pieces of attachment information) (Fig. 2) based on the publication attribute (conclusion attribute) (paragraphs [0091]), 
As per dependent Claim 8, Yamashita discloses wherein the display controller performs control to display the plurality of  pieces of attachment information by changing at least one of a color and a stamp, which indicate the conclusion attribute, according to the conclusion attribute (Yamashita, Fig. 2, paragraphs [0042], [0088], [0090]-[0091], [0054]-[0055], disclose the display control unit (display controller) (paragraph [0124]) controls the display of the plurality of sticky annotations (plurality of pieces of attachment information) (Fig. 2) by changing over display (publication) (a stamp) or non-display (non-publication) (a stamp) (paragraph [0091]) which indicates the publication attribute (paragraph [0091]) according to the publication attribute (conclusion attribute) set by the user (paragraph [0090])
As per dependent Claim 9, Claim 9 recites similar limitations as in Claim 8 and is similarly rejected under the same rationale.
As per dependent Claim 12, Yamashita teaches wherein the display controller performs control to collectively display the plurality of pieces of attachment information so that representations of the plurality of pieces of attachment information do not overlap (Figs. 2, 7 & 11, paragraphs [0054]-[0055], [0085], show and disclose the display control unit (display controller) (paragraph [0124]) controls the display of the plurality of sticky annotations (plurality of pieces of attachment information) so that representations of plurality of sticky annotations (plurality of pieces of attachment information) do not overlap (Figs. 2, 7 & 11)
As per dependent Claim 13, Claim 13 recites similar limitations as in Claim 12 and is similarly rejected under the same rationale
As per independent Claim 16-17, Claims 16-17 recite similar limitations as in Claim 1 and is similarly rejected under the same rationale. Furthermore, Yamashita discloses a medium.
As per dependent claim 19, based on the rejection of Claim 1 and the rationale incorporated, Hsu discloses determine and set a type of comment to the comment based on at least one of a degree of importance of the comment. (0036 discloses stakeholders can set a status to comments/note or individual comments that it’s urgent. (form of importance). Therefore, these comments are set to urgent (setting a type of comment) which indicate the importance of the comment.  Furthermore, comments can also be set to a class type for certain class of stakeholders (user). (0036) Furthermore, comments can be assigned HIGH or low priority. (0050))

Claims 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in further view of Akashi in further view of Hsu in further view of Chan (US Publication No. 20180285405).
As per dependent Claim 10, Yamashita does not specifically teach wherein the display controller performs control to display the attachment information strongly associated with the conclusion attribute concurrently. However, Chan teaches wherein the display controller performs control to display the attachment information most associated with the conclusion attribute concurrently (Abstract, [0047], [0079]-[0082], [0058]-[0059], disclose a content management system that facilitates collaboration features between users such as content item sharing, commenting on content items, etc. (paragraph [0047]) comprising display the content items (attachment information) with visual indications of read or unread status (conclusion attribute) (paragraph [0079]) which allows the user to quickly identify when a content item of interest has been modified since the user accessed that content item).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the display controller performs control to display the attachment information most associated with the conclusion attribute concurrently as suggested by Chan into Yamashita’s system because both systems facilitate collaboration features such as content item sharing or commenting on content items, etc..  The combination would enable Yamashita’s system to be capable of efficiently managing high volumes of data and tracking a wide range of collaboration events, including local and online events at different devices as Chan suggested in paragraph [0012].
As per dependent Claim 11, this claim is corresponding to Claim 10.  Therefore, it is rationally rejected for the same reason as Claim 10.
As per dependent Claim 14, Yamashita does not specifically teach when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute. However, Chan teaches when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute (Abstract; paragraphs [0058]-[0059], [0080]-0082], disclose a content management system comprising a collaboration service and a notification service that disseminate status information of content item (paragraph [0058]), which includes read-unread status (conclusion attribute) (paragraphs [0080]-[0081]) to other users who share the content item (paragraph [0058])
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of when the conclusion attribute is assigned, notify the user that made the comment on the attachment information assigned the conclusion attribute as suggested by Chan into Yamashita’s system because both systems facilitate collaboration features such as content item sharing or commenting on content items, etc..  The combination would enable Yamashita’s system to be capable of efficiently managing high volumes of data and tracking a wide range of collaboration events, including local and online events at different devices as Chan suggested in paragraph [0012].
As per dependent Claim 15, the rejection of Claim 1 is incorporated and furthermore Yamashita does not specifically teach when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute. However, Chan teaches: when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute (Abstract, [0058]-[0059], [0086], [0080]-0082], disclose the collaboration service and notification service disseminate status information of content item (paragraph [0058]), which includes unread status exceeding an unread expiration threshold or time interval (conclusion attribute not assigned in a predetermined period) (paragraphs [0086]), to other users who share the content item (paragraph [0058])
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of when the conclusion attribute is not assigned in a predetermined period of time, notify a user that assigns the conclusion attribute as suggested by Chan into Yamashita’s system because both systems facilitate collaboration features such as content item sharing or commenting on content items, etc..  The combination would enable Yamashita’s system to be capable of efficiently managing high volumes of data and tracking a wide range of collaboration events, including local and online events at different devices as Chan suggested in paragraph [0012].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in further view of Akashi in further view of Hsu in further view of Shaver (US 20140033015, 2014)
As per dependent claim 18, based on the rejection of Claim 1 and the rationale incorporated, Hsu discloses the ability to mark the comment/note as complete. (0029, 0041) However, the cited art fails to specifically disclose selecting from a plurality of predetermined options. However, Shaver discloses the conclusion attribute is provided by the user selecting from a plurality of predetermined options (0078: Discloses predetermined options/labels to choose from)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Shaver since it would have provided the benefit of efficient organization of comments from each reviewer and dynamically updating comments in each open document as a reviewer inserts, updates, or removes a comment. In addition, Shaver would provide a desirable organized, efficient, and intuitive user interface for assisting reviewers.


Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177